

114 S2920 RS: Tribal Law and Order Reauthorization and Amendments Act of 2016
U.S. Senate
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 726114th CONGRESS2d SessionS. 2920[Report No. 114–404]IN THE SENATE OF THE UNITED STATESMay 11, 2016Mr. Barrasso (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 9, 2016Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Tribal Law and Order Act of 2010 and the Indian Law Enforcement Reform Act to provide
			 for
			 advancements in public safety services to Indian communities, and for
			 other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Tribal Law and Order Reauthorization and Amendments Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.TITLE I—Tribal law and orderSec. 101. Bureau of Indian Affairs law enforcement.Sec. 102. Integration and coordination of programs.Sec. 103. Data sharing with Indian tribes.Sec. 104. Judicial administration in Indian country.Sec. 105. Federal notice.Sec. 106. Detention facilities.Sec. 107. Reauthorization for tribal courts training.Sec. 108. Amendments to the Indian Civil Rights Act.Sec. 109. Special assistant public defender liaisons.Sec. 110. Offenses in Indian country: trespass on Indian land.Sec. 111. Resources for public safety in Indian communities; drug trafficking prevention.Sec. 112. Substance abuse prevention tribal action plans.TITLE II—Improving justice for Indian youthSec. 201. Federal jurisdiction over Indian juveniles.Sec. 202. Reauthorization of tribal youth programs.Sec. 203. Justice for Indian youth.Sec. 204. GAO report on justice for Indian juveniles. 2.FindingsCongress finds that—
 (1)the Tribal Law and Order Act of 2010 (Public Law 111–211; 25 U.S.C. 2801 note) was enacted to enhance law enforcement services, encourage interagency cooperation, and improve Federal accountability for public safety in Indian communities;
 (2)in 2013, the Bureau of Indian Affairs reported increases in property crimes and violent crimes in Indian country;
 (3)according to the Department of Justice, 34 percent of total Indian country criminal matters are eligible for prosecution, a percentage that has not decreased significantly and has remained fairly steady;
 (4)during the period beginning in 2010 and ending on the date of enactment of this Act, the number of law enforcement officers working on public safety in Indian country has slightly increased, but according to the Bureau of Indian Affairs, only approximately 43 percent of the total need for those officers is currently being met;
 (5)for a period of more than 40 years prior to the date of enactment of this Act, the Shadow Wolves, a special unit of tactical officers of the U.S. Immigration and Customs Enforcement, have been deployed throughout the Tohono O'odham Nation reservation in Arizona and have been operating in an area—
 (A)of more than 5,000 square miles of vast, desert, tribal land in the Southwest, 75 square miles of which is an area located along the United States border with Mexico;
 (B)in which approximately 28,000 Indians reside; and (C)that has been targeted by criminal organizations for use as a major corridor to deliver contraband from Mexico to locations throughout the United States, including other Indian reservations;
 (6)many Bureau of Indian Affairs and tribal detention facilities continue to operate in overcrowded conditions;
 (7)tribal justice systems have encountered barriers to accessing criminal data and improvements to the ability to access that data are needed to facilitate information sharing by Federal agencies;
 (8)American Indian and Alaska Native juveniles are overrepresented in Federal and State juvenile justice systems;
 (9)there is a lack of training, collaboration, communication, and cooperation among government agencies regarding juvenile justice for Indian youth;
 (10)tribal youth in the Federal justice system— (A)may spend more time in secure confinement than youth in State justice systems, sometimes by several years; and
 (B)are placed in facilities that may be located far away from the communities and families of the tribal youth; and
 (11)appropriate services for tribal youth in the Federal justice system are unavailable. ITribal law and order 101.Bureau of Indian Affairs law enforcement (a)Enforcement of reporting requirementsSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) is amended by adding at the end the following:
					
						(g)Enforcement of reporting requirements
 (1)In generalSubject to paragraph (2), on the failure of the Director of the Office of Justice Services to submit a report in accordance with paragraph (16) or (17) of subsection (c), the Secretary shall withhold funding for the Office of the Assistant Secretary for Indian Affairs used for the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits or related tasks that directly affect those functions, to the extent that the withholding does not adversely impact the capacity of the Secretary to provide law enforcement services in Indian communities in accordance with this Act.
 (2)RestorationThe Secretary shall restore funding withheld in accordance with paragraph (1) on submission of the applicable report in accordance with paragraph (16) or (17) of subsection (c)..
 (b)Allowance for rentals of quarters and facilitiesSection 8 of the Indian Law Enforcement Reform Act (25 U.S.C. 2807) is amended— (1)by striking the section heading and designation and all that follows through Notwithstanding the limitation and inserting the following:
						
							8.Allowances
 (a)UniformsNotwithstanding the limitation; and (2)by adding at the end the following:
						
 (b)Rentals for quarters and facilitiesNotwithstanding section 5911 of title 5, United States Code, the Secretary, on recommendation of the Director of the Office of Justice Services, shall establish applicable rental rates for quarters and facilities for employees of the Office of Justice Services..
 (c)Law enforcement and judicial trainingSection 4218(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451(b)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (d)Public safety and community policing grantsSection 1701(j) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(j)) is amended—
 (1)in paragraph (1), by striking any fiscal year and inserting each fiscal year; and (2)in paragraph (4), by striking 2011 through 2015 and inserting 2017 through 2021.
					102.Integration and coordination of programs
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall consult with Indian tribes regarding—
 (1)the feasibility and effectiveness of the establishment of base funding for, and the integration and consolidation of, Federal law enforcement, public safety, and substance abuse and mental health programs for which Indian tribes are eligible, for the purposes of coordinating the programs, reducing administrative costs, and improving services for Indian tribes, individual Indians, and Indian communities;
 (2)the use of a single application and reporting system for the consolidated approach described in paragraph (1);
 (3)the application of the Single Audit Act of 1984 (31 U.S.C. 7501 et seq.) to the consolidated approach described in paragraph (1);
 (4)the methodology for interagency transfer of funds for the consolidated approach described in paragraph (1);
 (5)the method for Federal oversight for the consolidated approach described in paragraph (1); and
 (6)any legal or administrative barriers to the implementation of the consolidated approach described in paragraph (1).
 (b)ResponsibilitiesAs part of the consultation described in subsection (a), each applicable unit of the Department of the Interior, the Department of Health and Human Services, and the Department of Justice shall identify—
 (1)each program under the jurisdiction of that unit for which an Indian tribe may be eligible; and
 (2)the regulations governing each program described in paragraph (1).
 (c)Submission of planNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall jointly submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a plan that includes—
 (1)the findings of the consultation described in subsection (a); (2)the programs identified in accordance with subsection (b); and
 (3)any legal or administrative barriers to the implementation of the consolidated approach described in subsection (a)(1).
					103.Data sharing with Indian tribes
 (a)Information sharing with Indian tribesSection 534(d) of title 28, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (3)by adding at the end the following:  (2)Information sharingAny report issued as a result of the analysis of information entered into Federal criminal information databases or obtained from Federal criminal databases, including for the purpose of conducting background checks, shall be shared with Indian tribes of jurisdiction..
 (b)Bureau of Justice statisticsSection 302(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732(d)) is amended—
 (1)by striking the subsection designation and all that follows through To ensure in paragraph (1) and inserting the following:  (d)Justice statistical collection, analysis, and dissemination (1)In generalTo ensure; and
 (2)in paragraph (2)— (A)by striking The Director and inserting the following:
							
 (A)In generalThe Director; and (B)by adding at the end the following:
							
 (B)Information sharing requirementAnalysis of the information collected under subparagraph (A) shall be shared with the Indian tribe that provided the information that was collected..
 (c)Reports to tribesSection 10(b) of the Indian Law Enforcement Reform Act (25 U.S.C. 2809(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; and
 (B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (4)by adding at the end the following:  (2)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2016, the Attorney General shall consult with Indian tribes, including appropriate tribal justice officials, regarding—
 (A)the annual reports described in paragraph (1) to improve the data collected, the information reported, and the reporting system; and
 (B)improvements to the processes for the satisfaction of the requirements for coordination described in paragraphs (1) and (3) of subsection (a).
								(3)Enforcement of reporting requirements
 (A)In generalSubject to subparagraph (B), on the failure of the Attorney General to submit a report in accordance with paragraph (1), the Attorney General shall withhold funding for the Director of the Federal Bureau of Investigation and the Director of the Executive Office for United States Attorneys used for the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits or related tasks that directly affect those functions, to the extent that the withholding does not adversely impact the capacity of the Attorney General to provide law enforcement, investigation, or prosecution services.
 (B)RestorationThe Attorney General shall restore funding withheld in accordance with subparagraph (A) on submission of the applicable report in accordance with paragraph (1)..
					104.Judicial administration in Indian country
 (a)Bureau of prisons tribal prisoner programSection 234(c) of the Tribal Law and Order Act of 2010 (25 U.S.C. 1302 note; Public Law 111–211) is amended—
 (1)in paragraph (5), by striking 3 years after the date of establishment of the pilot program and inserting 5 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2016; and (2)in paragraph (6), by striking paragraph shall expire on the date that is 4 years after the date on which the program is established and inserting subsection shall expire on the date that is 7 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2016.
 (b)Consultation for juvenile justice reformSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 101(a)) is amended by adding at the end the following:
					
 (h)Consultation for juvenile justice reformNot later than 1 year after date of enactment of this subsection, the Director of the Bureau of Indian Affairs, the Director of the Bureau of Prisons, the Director of the Indian Health Service, and the Administrator of the Substance Abuse and Mental Health Services Administration shall consult with Indian tribes regarding Indian juvenile justice and incarceration, including—
 (1)the potential for using Bureau of Indian Affairs or tribal juvenile facilities for the incarceration of Indian youth in the Federal system as alternative locations closer to the communities of the Indian youth;
 (2)improving community-based options for the services needed and available for Indian youth in Federal incarceration;
 (3)barriers to the use of— (A)alternatives to incarceration; or
 (B)cross-agency services for Indian youth in incarceration; and (4)the application of the Federal sentencing guidelines to Indian youth..
 105.Federal noticeSection 10 of the Indian Law Enforcement Reform Act (25 U.S.C. 2809) is amended by adding at the end the following:
				
 (d)Federal noticeOn conviction in any district court of the United States of an enrolled member of a federally recognized Indian tribe, the Office of the United States Attorney for the district in which the member was convicted shall provide to the appropriate tribal justice official notice of the conviction and any other pertinent information..
			106.Detention facilities
 (a)Indian Law Enforcement Reform ActSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 104(b)) is amended by adding at the end the following:
					
 (i)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (b)Indian Tribal Justice ActSection 103 of the Indian Tribal Justice Act (25 U.S.C. 3613) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (c)Juvenile detention centersSection 4220(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(b)) is amended by striking 2011 through 2015 each place it appears and inserting 2017 through 2021.
 (d)Payments for incarceration on tribal landSection 20109(a) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
				107.Reauthorization for tribal courts training
 (a)Tribal justice systemsSection 201 of the Indian Tribal Justice Act (25 U.S.C. 3621) is amended by striking 2011 through 2015 each place it appears and inserting 2017 through 2021. (b)Technical and legal assistance (1)Authorization of appropriationsSection 107 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3666) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (2)GrantsSection 201(d) of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681(d)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
					108.Amendments to the Indian Civil Rights Act
 (a)Constitutional rightsSection 202(a)(10) of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1302(a)(10)) is amended by inserting for 180 days or more after punishable by imprisonment. (b)Rights of defendantsSection 204(d)(3) of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1304(d)(3)) is amended in the matter preceding subparagraph (A), by striking the right and inserting if a term of imprisonment of 180 days or more may be imposed, the right.
 109.Special assistant public defender liaisonsThe Indian Law Enforcement Reform Act is amended by inserting after section 13 (25 U.S.C. 2810) the following:
				
					13A.Assistant Federal Public Defender tribal liaisons
						(a)Appointment
 (1)In generalThe Federal Public Defender for each district that includes Indian country shall appoint not less than 1 assistant Federal Public Defender to serve as a tribal liaison for the district.
 (2)Sense of CongressIt is the sense of Congress that in appointing assistant Federal Public Defenders under paragraph (1), the Federal Public Defender should consult with tribal justice officials from each Indian tribe that would be affected by the appointment.
							(b)Duties
 (1)In generalThe duties of a tribal liaison shall include the following: (A)Coordinating the defense of Federal crimes that occur in Indian country.
 (B)Consulting and coordinating with tribal public defenders to address any backlog in providing criminal defense of major crimes in Indian country in the relevant district.
 (C)Developing working relationships and maintaining communication with tribal leaders and tribal community, including the interchange and understanding of cultural issues that may impact the effective assistance of counsel.
 (D)Coordinating with tribal public defenders in cases in which a tribal government has concurrent jurisdiction over an alleged defendant in advance of the expiration of any applicable statute of limitation.
 (E)Providing technical assistance and training regarding criminal defense techniques and strategies, forensics, and reentry programs and strategies for responding to crimes occurring in Indian country.
 (F)Coordinating with the Administrative Office of the United States Courts. (2)Sense of CongressIt is the sense of Congress that—
 (A)in evaluating the performance of tribal liaisons, and as part of the work performance study of the Federal public defenders, the Administrative Office of the United States Courts should take into consideration the multiple duties of tribal liaisons described in paragraph (1); and
 (B)the Federal Public Defender Service and the Attorney General should work together to ensure that each district that includes Indian country has sufficient resources to provide adequate representation.
 (c)Enhanced criminal defense of major crimesEach Federal Public Defender serving a district pursuant to section 3006A of title 18, United States Code, that includes Indian country is authorized and encouraged—
 (1)to appoint Special Assistant Public Defenders to defend Indian defendants charged with a Federal crime occurring in Indian country as necessary to improve the administration of justice if—
 (A)the crime rate in the district exceeds the national average crime rate; or
 (B)the rate at which Indian criminal defendants are being prosecuted in the district exceeds the national average of prosecution rates;
 (2)to coordinate with applicable United States district courts and United States Attorneys’ Offices regarding—
 (A)scheduling of Indian country matters; and (B)holding trials or other proceedings in Indian country, as appropriate;
 (3)to provide to appointed Special Assistant Federal Public Defenders appropriate training, supervision, and staff support; and
 (4)to provide technical and other assistance to tribal governments and tribal court systems to ensure that the goals of this subsection are achieved.
 (d)EffectNothing in this section limits the authority of any Federal Public Defender to determine the duties of a tribal liaison officer to meet the needs of the Indian tribes located within the relevant Federal district..
 110.Offenses in Indian country: trespass on Indian landSection 1165 of title 18, United States Code, is amended— (1)in the section heading, by striking Hunting, trapping, or fishing and inserting Criminal trespass;
 (2)by inserting (referred to in this section as tribal land) after for Indian use; (3)by striking Whoever, without lawful authority and inserting the following:
					
 (a)Hunting, trapping, or fishing on Indian landWhoever, without lawful authority; and (4)by adding at the end the following:
					
						(b)Violation of tribal exclusion order
 (1)Definition of exclusion orderIn this subsection, the term exclusion order means an order issued in a proceeding by a court of an Indian tribe that temporarily or permanently excludes a person from tribal land because of a conviction under the criminal laws of the tribal government—
 (A)for a violent crime (as defined under applicable tribal law); or
 (B)for the sale or distribution of controlled substances. (2)Violation describedIt shall be unlawful for any person to knowingly violate the terms of an exclusion order that was issued by a court of an Indian tribe in accordance with paragraph (4).
 (3)PenaltyAny person who violates paragraph (2) shall be fined up to $5,000 or imprisoned for up to 1 year, or both.
 (4)RequirementsThe violation described in paragraph (2) applies only to an exclusion order— (A)for which—
 (i)the respondent was served with, or had actual notice of, the underlying complaint; and (ii)the underlying complaint included—
 (I)a plain statement of facts that, if true, would provide the basis for the issuance of an exclusion order against the respondent;
 (II)the date, time, and place for a hearing on the complaint; and (III)a statement informing the respondent that if the respondent fails to appear at the hearing on the complaint, an order may issue, the violation of which may result in—
 (aa)criminal prosecution under Federal law; and (bb)the imposition of a fine or imprisonment, or both;
 (B)for which a hearing on the underlying complaint sufficient to protect the right of the respondent to due process was held on the record, at which the respondent was provided an opportunity to be heard and present testimony of witnesses and other evidence as to why the order should not issue;
 (C)that— (i)temporarily or permanently excludes the respondent from tribal land under the jurisdiction of the applicable Indian tribe; and
 (ii)includes a statement that a violation of the order may result in criminal prosecution under Federal law and the imposition of a fine or imprisonment, or both; and
 (D)with which the respondent was served or of which the respondent had actual notice.. 111.Resources for public safety in Indian communities; drug trafficking prevention (a)Shadow wolves (1)In generalThere is established within the Bureau of Immigration and Customs Enforcement of the Department of Homeland Security a division to be known as the Shadow Wolves Division.
 (2)DutiesThe Shadow Wolves Division shall— (A)carry out such duties as are assigned by the Director of the Bureau of Immigration and Customs Enforcement; and
 (B)in carrying out those duties, coordinate with the Bureau of Indian Affairs and other applicable Federal agencies and State and tribal governments.
 (b)Reauthorization of funding To combat illegal narcotics traffickingSection 4216 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2442) is amended by striking 2011 through 2015 each place it appears and inserting 2017 through 2021.
				112.Substance abuse prevention tribal action plans
 (a)Interdepartmental memorandum of agreementSection 4205(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,; (2)in paragraph (2)(A), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,;
 (3)in paragraph (5), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,; and (4)in paragraph (7) by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,.
 (b)Reauthorization of tribal action plans fundsSection 4206(d)(2) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(d)(2)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (c)Grants for training, education, and prevention programsSection 4206(f)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(f)(3)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
				IIImproving justice for Indian youth
 201.Federal jurisdiction over Indian juvenilesSection 5032 of title 18, United States Code, is amended— (1)in the first undesignated paragraph—
 (A)in paragraph (1), by inserting or Indian tribe after court of a State; and (B)in paragraph (2), by inserting or Indian tribe after the State;
 (2)in the second undesignated paragraph— (A)in the first sentence, by inserting or Indian tribe after such State; and
 (B)by adding at the end the following: In this section, the term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).;
 (3)in the third undesignated paragraph, in the first sentence, by inserting or Indian tribe after State; and (4)in the fourth undesignated paragraph, in the first sentence—
 (A)by inserting or Indian tribal after State; and (B)by inserting , or of a representative of an Indian tribe of which the juvenile is a member, after counsel.
					202.Reauthorization of tribal youth programs
 (a)Summer youth programsSection 4212(a)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2432(a)(3)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (b)Emergency sheltersSection 4213(e) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433(e)) is amended, in paragraphs (1) and (2), by striking 2011 through 2015 each place it appears and inserting 2017 through 2021.
				203.Justice for Indian youth
 (a)PurposesSection 102 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
 (1)by striking State and local each place it appears and inserting State, tribal, and local; (2)in paragraph (2), by striking and at the end;
 (3)in paragraph (3)— (A)by striking information on effective programs and inserting information on effective and evidence-based programs and practices; and
 (B)by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
						
 (4)to support a continuum of evidence-based or promising programs (including delinquency prevention, intervention, mental health and substance abuse treatment, family services, and services for children exposed to violence) that are trauma-informed, reflect the science of adolescent development, and designed to meet the needs of at-risk youth and youth who come into contact with the justice system..
 (b)Concentration of Federal effortsSection 204(b) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5614(b)) is amended—
 (1)in paragraph (6), by striking section 223(a)(15) and inserting section 223(a)(14); and
 (2)by striking paragraph (7) and inserting the following:  (7)(A)not less frequently than biannually, consult with Indian tribes regarding—
 (i)the implementation of this Act; (ii)strengthening the government-to-government relationship between the Federal Government and Indian tribes;
 (iii)improving juvenile delinquency programs, services, and activities affecting Indian youth and Indian tribes;
 (iv)improving coordination among Federal departments and agencies to reduce juvenile offenses, delinquency, and recidivism;
 (v)the means by which traditional or cultural tribal programs may serve or be developed as promising or evidence-based programs; and
 (vi)any other matters relating to improving juvenile justice for Indian youth; and
 (B)not later than 1 year after the date of enactment of this subparagraph, issue a tribal consultation policy for the Office of Juvenile Justice and Delinquency Prevention to govern the consultation to be conducted under subparagraph (A)..
 (c)Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting the Director of the Indian Health Service, after the Secretary of Health and Human Services,; and (ii)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement, the Secretary of the Interior, the Assistant Secretary for Indian Affairs; and
 (B)in paragraph (2), by striking United States and inserting Federal Government; and (2)in subsection (c)—
 (A)in paragraph (1)— (i)in the first sentence, by inserting , tribal, after State; and
 (ii)in the second sentence, by inserting tribal, before and local; and (B)in paragraph (2)(B), by inserting the Chairperson and Vice Chairperson of the Committee on Indian Affairs of the Senate, before and the Chairman.
 (d)Annual reportSection 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is amended—
 (1)in the matter preceding paragraph (1), by striking a fiscal year and inserting each fiscal year; (2)in paragraph (1)—
 (A)in subparagraph (A), by inserting before the semicolon at the end the following: , and whether the offense occurred in Indian country (as defined in section 1151 of title 18, United States Code); and
 (B)in subparagraph (B), by striking and gender of the juveniles and inserting , gender, and ethnicity (as defined by the Bureau of the Census) of the juveniles, and, for any Indian juvenile, the tribal membership or affiliation of the Indian juvenile; and
 (3)by adding at the end the following:  (5)A description of—
 (A)the amount of funding provided to Indian tribes under this Act, or for a juvenile delinquency or prevention program under the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) or the amendments made by that Act, including direct Federal grants and funding provided to Indian tribes through a State or unit of local government; and
 (B)recommendations of the Council for improving resource and service delivery to Indian tribal communities..
 (e)State plansSection 223(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is amended—
 (1)in paragraph (3)(A)(ii)— (A)in subclause (VII), by striking and at the end;
 (B)in subclause (VIII), by adding and at the end; and (C)by adding at the end the following:
							
 (IX)for States in which 1 or more Indian tribes are located, at least 1 Indian tribal representative with knowledge of services or issues relating to law enforcement, juvenile justice, behavioral health, youth, and social services in Indian tribal communities, as nominated by the applicable Indian tribes;;
 (2)by striking paragraph (4) and inserting the following:  (4)subject to the condition that nothing in the plan requirements, or any regulations promulgated to carry out those requirements, shall prohibit or impede the State from making grants to, or entering into contracts with, local private agencies or the advisory group, provide for—
 (A)active consultation with, and participation of, units of local government or combinations of those units in the development of a State plan that adequately takes into account the needs and requests of units of local government; and
 (B)(i)notice to an Indian tribe in any case in which a juvenile member of that Indian tribe comes in contact with the juvenile justice system of the State or other unit of local government; and
 (ii)intervention by, the provision of services by, or coordination with, such an Indian tribe for any Indian juvenile member of that Indian tribe in the juvenile justice system of the State or other unit of local government;;
 (3)in paragraph (5)(C), by striking the comma at the end and inserting a semicolon; (4)in paragraph (7)(A), by striking performs law enforcement functions and inserting has jurisdiction, or in Indian country (as defined in section 1151 of title 18, United States Code);
 (5)in paragraph (8)— (A)by striking existing and inserting evidence-based and promising; and
 (B)by inserting Indian tribes, before public; (6)in paragraph (9)—
 (A)in subparagraph (G), by inserting tribal, after State, each place it appears; (B)in subparagraph (L)(ii), by striking by the provision;
 (C)in subparagraph (R), by striking and at the end; (D)in subparagraph (S), by striking the period at the end and inserting ; and; and
 (E)by adding at the end the following:  (T)tribal cultural or traditional programs designed to reduce delinquency among Indian youth;;
 (7)in paragraph (20), by inserting tribal, after State, each place it appears; and (8)in paragraph (21)(B), by inserting , tribal, after State.
 (f)Authority To make grantsSection 241(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a)) is amended—
 (1)in paragraph (4), by inserting tribal, after State, each place it appears; (2)in paragraph (22), by striking between State educational agencies and local educational agencies and inserting among State educational agencies, local educational agencies, and Bureau-funded schools (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021));
 (3)in paragraph (24), by striking and at the end; (4)by redesignating paragraph (25) as paragraph (26); and
 (5)by inserting after paragraph (24) the following:  (25)tribal cultural or traditional programs designed to reduce delinquency among Indian youth; and.
 (g)Eligibility of entitiesSection 245(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5655(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting , an Indian tribe, or a tribal organization after local government; and (2)in paragraph (1), by striking (25) and inserting (26).
 (h)Research and evaluation; statistical analyses; information disseminationSection 251 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(B)—
 (i)in clause (ix), by striking the State and inserting a State or tribal; and (ii)in clause (x)(I), by striking the States each place it appears and inserting States or Indian tribes; and
 (B)in paragraph (4)— (i)in the matter preceding subparagraph (A), in the first sentence—
 (I)by striking the State child and inserting a State or tribal child; and (II)by striking the State. and inserting a State or Indian tribe.; and
 (ii)in subparagraph (D), by striking State and inserting States and Indian tribes; and (2)in subsection (e)(2), by inserting , tribal, after State.
 (i)Administrative authoritySection 299A(d) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(d)) is amended by inserting , Indian tribes, after States.
 (j)Grants for delinquency prevention programsSection 504 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5783) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking tribe and inserting tribes; and (2)in subsection (d)(4), by striking 2011 through 2015 and inserting 2017 through 2021.
					204.GAO report on justice for Indian juveniles
 (a)In generalThe Comptroller General of the United States shall conduct a study and make findings and recommendations with respect to—
 (1)the extent of Indian youth involvement in juvenile justice systems, including— (A)the number of Indian youth in Federal, State, or tribal custody;
 (B)the nature of supervision or detention for offenses committed by Indian youth under the age of 18; and
 (C)(i)an assessment of the type of offenses with which Indian youth are charged; and
 (ii)the number of those charges that are substance abuse-related; (2)(A)the facilities in which Indian youth offenders are confined; and
 (B)a description of the oversight or supervision provided by the applicable governmental authority;
 (3)the effectiveness of Federal, State, tribal, and local efforts to prevent and treat juvenile delinquency among Indian youth, including—
 (A)the extent of intergovernmental cooperation; and
 (B)available mental health and substance abuse assessments and services;
 (4)(A)existing programs, including traditional or cultural youth programs, administered by Indian tribes; and
 (B)recommendations for how those programs may qualify, or be developed to qualify, as promising or evidence-based programs;
 (5)the barriers faced by Indian tribes in providing adequate services to delinquent youth or youth at risk of becoming delinquent; and
 (6)improving the effectiveness of prevention and treatment services for Indian youth. (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to Congress a report describing the results of the study, findings, and recommendations under subsection (a).
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Tribal Law and Order Reauthorization and Amendments Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.TITLE I—Tribal law and orderSec. 101. Bureau of Indian Affairs law enforcement.Sec. 102. Integration and coordination of programs.Sec. 103. Data sharing with Indian tribes.Sec. 104. Judicial administration in Indian country.Sec. 105. Federal notice.Sec. 106. Detention facilities.Sec. 107. Reauthorization for tribal courts training.Sec. 108. Amendments to the Indian Civil Rights Act.Sec. 109. Public defenders.Sec. 110. Offenses in Indian country: trespass on Indian land.Sec. 111. Resources for public safety in Indian communities; drug trafficking prevention.Sec. 112. Substance abuse prevention tribal action plans.Sec. 113. Office of Justice Services spending report.TITLE II—Improving justice for Indian youthSec. 201. Federal jurisdiction over Indian juveniles.Sec. 202. Reauthorization of tribal youth programs.Sec. 203. Justice for Indian youth.Sec. 204. GAO report on justice for Indian juveniles. 2.FindingsCongress finds that—
 (1)the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) was enacted to enhance law enforcement services, encourage interagency cooperation, and improve Federal accountability for public safety in Indian communities;
 (2)in 2013, the Bureau of Indian Affairs reported increases in property crimes and violent crimes in Indian country;
 (3)according to the Department of Justice, in 2014, 34 percent of the total Indian country criminal matters submitted for prosecution were declined, a percentage that has not decreased significantly since the date of enactment of the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) and has remained fairly steady;
 (4)drug and alcohol abuse is a key contributing factor to violence and crime in Indian communities; (5)substance abuse prevention and treatment, including detention-based treatment, are critical to reducing the rates of recidivism in Indian communities;
 (6)during the period beginning in 2010 and ending on the date of enactment of this Act, the number of law enforcement officers working on public safety in Indian country has slightly increased, but according to the Bureau of Indian Affairs, only approximately 43 percent of the total need for those officers is currently being met;
 (7)for a period of more than 40 years prior to the date of enactment of this Act, the Shadow Wolves, a special unit of tactical officers of the U.S. Immigration and Customs Enforcement, have been deployed throughout the Tohono O'odham Nation reservation in Arizona and have been operating in an area—
 (A)of more than 5,000 square miles of vast, desert, tribal land in the Southwest, 75 square miles of which is an area located along the United States border with Mexico;
 (B)in which approximately 28,000 Indians reside; and (C)that has been targeted by criminal organizations for use as a major corridor to deliver contraband from Mexico to locations throughout the United States, including other Indian reservations;
 (8)many Bureau of Indian Affairs and tribal detention facilities continue to operate in overcrowded conditions;
 (9)tribes continue to encounter barriers to accessing and entering information into national crime information databases for criminal and civil purposes and additional options are needed to ensure Indian tribes can fully participate in the 2-way sharing of criminal justice information so that all tribal justice and public safety agencies have access to the data needed to keep their communities safe;
 (10)American Indian and Alaska Native juveniles are overrepresented in Federal and State juvenile justice systems;
 (11)there is a lack of training (including trauma-informed training and practices), collaboration, communication, and cooperation among government agencies regarding juvenile justice for Indian youth;
 (12)tribal youth in the Federal justice system— (A)may spend more time in secure confinement than youth in State justice systems, sometimes by several years; and
 (B)may be placed in facilities located far away from the communities and families of the tribal youth; and
 (13)appropriate services for tribal youth in the Federal and tribal justice systems are unavailable. ITribal law and order 101.Bureau of Indian Affairs law enforcement (a)Spending reportSection 3(c) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)) is amended—
 (1)by striking paragraph (13); (2)by redesignating paragraphs (14) through (18) as paragraphs (13) through (17), respectively; and
 (3)in subparagraph (C) of paragraph (15) (as redesignated)— (A)by inserting (for which any tribal information may be summarized by State) after a list; and
 (B)by striking and public safety and emergency communications and technology needs and inserting public safety and emergency communications and technology needs, and other administrative and supporting needs of program operations, including information technology and other equipment, travel, and training.
 (b)Enforcement of reporting requirementsSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) is amended by adding at the end the following:
					
						(g)Enforcement of reporting requirements
 (1)In generalSubject to paragraph (2), on the failure of the Director of the Office of Justice Services to submit a report in accordance with paragraph (15) or (16) of subsection (c), the Secretary shall withhold funding for the Office of the Assistant Secretary for Indian Affairs used for the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits or related tasks that directly affect those functions, to the extent that the withholding does not adversely impact the capacity of the Secretary to provide law enforcement services in Indian communities in accordance with this Act.
 (2)RestorationThe Secretary shall restore funding withheld in accordance with paragraph (1) on submission of the applicable report in accordance with paragraph (15) or (16) of subsection (c)..
 (c)Allowance for rentals of quarters and facilitiesSection 8 of the Indian Law Enforcement Reform Act (25 U.S.C. 2807) is amended— (1)by striking the section heading and designation and all that follows through Notwithstanding the limitation and inserting the following:
						
							8.Allowances
 (a)UniformsNotwithstanding the limitation; and (2)by adding at the end the following:
						
 (b)Rentals for quarters and facilitiesNotwithstanding section 5911 of title 5, United States Code, the Secretary, on recommendation of the Director of the Office of Justice Services, shall establish applicable rental rates for quarters and facilities for employees of the Office of Justice Services..
 (d)Law enforcement and judicial trainingSection 4218(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451(b)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (e)Public safety and community policing grantsSection 1701(j) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(j)) is amended—
 (1)in paragraph (1), by striking any fiscal year and inserting each fiscal year; and (2)in paragraph (4), by striking 2011 through 2015 and inserting 2017 through 2021.
					102.Integration and coordination of programs
				(a)In general
 (1)ConsultationNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall consult with Indian tribes regarding—
 (A)the feasibility and effectiveness of the establishment of base funding for, and the integration and consolidation of, Federal law enforcement, public safety, and substance abuse and mental health programs for which Indian tribes are eligible, for the purposes of coordinating the programs, reducing administrative costs, and improving services for Indian tribes, individual Indians, and Indian communities;
 (B)the use of a single application and reporting system for the consolidated approach described in subparagraph (A);
 (C)the application of the Single Audit Act of 1984 (31 U.S.C. 7501 et seq.) to the consolidated approach described in subparagraph (A);
 (D)the methodology for interagency transfer of funds for the consolidated approach described in subparagraph (A);
 (E)the method for Federal oversight for the consolidated approach described in subparagraph (A); and
 (F)any legal or administrative barriers to the implementation of the consolidated approach described in subparagraph (A).
 (2)ResponsibilitiesAs part of the consultation described in paragraph (1), each applicable unit of the Department of the Interior, the Department of Health and Human Services, and the Department of Justice shall identify—
 (A)each program under the jurisdiction of that unit for which an Indian tribe may be eligible; and
 (B)the regulations governing each program described in subparagraph (A).
 (3)Submission of planNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall jointly submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a plan that includes—
 (A)the findings of the consultation described in paragraph (1); (B)the programs identified in accordance with paragraph (2); and
 (C)any legal or administrative barriers to the implementation of the consolidated approach described in paragraph (1)(A).
 (b)Program evaluationNot later than 18 months after the date of enactment of this Act, the Attorney General shall conduct an evaluation of and submit to Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on—
 (1)law enforcement grants and other resources made available to State, local, and tribal governments under current requirements encouraging intergovernmental cooperation;
 (2)benefits of, barriers to, and the need for intergovernmental cooperation between State, local, and tribal governments; and
 (3)recommendations for incentivizing intergovernmental cooperation, including any legislation or regulations needed to achieve those incentives.
					(c)Interagency coordination and cooperation
					(1)Memorandum of agreement
 (A)In generalNot later than 18 months after the date of enactment of this Act, the Attorney General, acting through the Bureau of Prisons, the Secretary of the Interior, acting through the Office of Justice Services, Bureau of Indian Affairs, and the Secretary of Health and Human Services shall enter into a Memorandum of Agreement to cooperate, confer, transfer funds, share resources and, as permitted by law, information on matters relating to the detention of Indian inmates, the reduction of recidivism (including through substance abuse treatment and mental and health care services), and the lease or loan of facilities, technical assistance, training, and equipment.
 (B)Strategies and best practicesNot later than 2 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall enter into a Memorandum of Agreement to develop, share, and implement effective strategies, best practices, and resources, and transfer funds, to improve the re-entry of Indian inmates into Indian communities after incarceration.
 (2)RequirementsNot later than 1 year after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall—
 (A)consult with and solicit comments from entities as described in section 4205(c) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(c)); and
 (B)submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding any legal or regulatory impediments to carrying out subparagraphs (A) and (B) of paragraph (1).
 (3)ReportNot later than 4 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding the implementation of the Memoranda of Agreement under subparagraphs (A) and (B) of paragraph (1).
					103.Data sharing with Indian tribes
 (a)Information sharing with Indian tribesSection 534(d) of title 28, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (3)by adding at the end the following:  (2)Tribal access programOut of any funds available and not otherwise obligated, the Attorney General shall establish and carry out a tribal access program to enhance the ability of tribal governments to access, enter information into, and obtain information from, Federal criminal information databases as authorized under this section.
 (3)Information sharingAny report issued as a result of the analysis of information entered into Federal criminal information databases or obtained from Federal criminal databases, including for the purpose of conducting background checks, shall be shared with Indian tribes of jurisdiction..
 (b)Access to national criminal information databasesSection 233(b) of the Tribal Law and Order Act of 2010 (28 U.S.C. 534 note; Public Law 111–211) is amended by striking paragraph (1) and inserting the following:
					
 (1)In generalThe Attorney General shall ensure that— (A)tribal law enforcement officials that meet applicable Federal or State requirements be permitted access to national crime information databases;
 (B)technical assistance and training to Bureau of Indian Affairs and tribal law enforcement officials is provided to gain access and input authority to use the National Criminal Information Center and other national crime information databases pursuant to section 534 of title 28, United States Code; and
 (C)the Federal Bureau of Investigation coordinates with the Office of Justice Services, Bureau of Indian Affairs, to ensure Indian tribal law enforcement agencies are assigned appropriate credentials or ORI numbers for uniform crime reporting purposes..
 (c)Bureau of Justice statisticsSection 302(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732(d)) is amended—
 (1)by striking the subsection designation and all that follows through To ensure in paragraph (1) and inserting the following:  (d)Justice statistical collection, analysis, and dissemination (1)In generalTo ensure; 
 (2)in paragraph (1)— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (G)confer and cooperate with the Bureau of Indian Affairs as needed to carry out the purposes of this part, including by entering into cooperative resource and data sharing agreements in conformity with all laws and regulations applicable to the disclosure and use of data.; and
 (3)in paragraph (2)— (A)by striking The Director and inserting the following:
							
 (A)In generalThe Director; and (B)by adding at the end the following:
							
 (B)Information sharing requirementAnalysis of the information collected under subparagraph (A) shall be shared with the Indian tribe that provided the information that was collected..
 (d)Reports to tribesSection 10(b) of the Indian Law Enforcement Reform Act (25 U.S.C. 2809(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; and
 (B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (4)by adding at the end the following:  (2)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2016, the Attorney General shall consult with Indian tribes, including appropriate tribal justice officials, regarding—
 (A)the annual reports described in paragraph (1) to improve the data collected, the information reported, and the reporting system; and
 (B)improvements to the processes for the satisfaction of the requirements for coordination described in paragraphs (1) and (3) of subsection (a), or to the reporting requirements under paragraph (1).
								(3)Enforcement of reporting requirements
 (A)In generalSubject to subparagraph (B), on the failure of the Attorney General to submit a report in accordance with paragraph (1), the Attorney General shall withhold funding for the Director of the Federal Bureau of Investigation and the Director of the Executive Office for United States Attorneys used for the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits or related tasks that directly affect those functions, to the extent that the withholding does not adversely impact the capacity of the Attorney General to provide law enforcement, investigation, or prosecution services.
 (B)RestorationThe Attorney General shall restore funding withheld in accordance with subparagraph (A) on submission of the applicable report in accordance with paragraph (1)..
					104.Judicial administration in Indian country
 (a)Bureau of prisons tribal prisoner programSection 234(c) of the Tribal Law and Order Act of 2010 (25 U.S.C. 1302 note; Public Law 111–211) is amended—
 (1)in paragraph (5), by striking 3 years after the date of establishment of the pilot program and inserting 5 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2016; (2)by redesignating paragraph (6) as paragraph (7);
 (3)by inserting after paragraph (5) the following:  (6)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2016, the Director of the Bureau of Prisons and the Director of the Office of Justice Services of the Bureau of Indian Affairs shall coordinate and consult with Indian tribes to develop improvements in implementing the pilot program, including intergovernmental communication, training, processes, and other subject matters as appropriate.; and
 (4)in paragraph (7) (as redesignated), by striking paragraph shall expire on the date that is 4 years after the date on which the program is established and inserting subsection shall expire on the date that is 7 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2016;
 (b)Consultation for juvenile justice reformSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 101(b)) is amended by adding at the end the following:
					
 (h)Consultation for juvenile justice reformNot later than 1 year after date of enactment of this subsection, the Director of the Bureau of Indian Affairs, the Director of the Bureau of Prisons, the Director of the Indian Health Service, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, and the Administrator of the Substance Abuse and Mental Health Services Administration shall consult with Indian tribes regarding Indian juvenile justice and incarceration, including—
 (1)the potential for using Bureau of Indian Affairs or tribal juvenile facilities for the incarceration of Indian youth in the Federal system as alternative locations closer to the communities of the Indian youth;
 (2)improving community-based options for the services needed and available for Indian youth in Federal incarceration;
 (3)barriers to the use of— (A)alternatives to incarceration; or
 (B)cross-agency services for Indian youth in incarceration; and (4)the application of the Federal sentencing guidelines to Indian youth..
 105.Federal noticeSection 10 of the Indian Law Enforcement Reform Act (25 U.S.C. 2809) is amended by adding at the end the following:
				
 (d)Federal noticeOn conviction in any district court of the United States of an enrolled member of a federally recognized Indian tribe, the Office of the United States Attorney for the district in which the member was convicted shall provide to the appropriate tribal justice official notice of the conviction and any other pertinent information..
			106.Detention facilities
 (a)Indian Law Enforcement Reform ActSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 104(b)) is amended by adding at the end the following:
					
 (i)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (b)Indian Tribal Justice ActSection 103 of the Indian Tribal Justice Act (25 U.S.C. 3613) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (c)Juvenile detention centersSection 4220(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(b)) is amended by striking 2011 through 2015 each place it appears and inserting 2017 through 2021.
 (d)Payments for incarceration on tribal landSection 20109(a) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
				107.Reauthorization for tribal courts training
 (a)Tribal justice systemsSection 201 of the Indian Tribal Justice Act (25 U.S.C. 3621) is amended by striking 2011 through 2015 each place it appears and inserting 2017 through 2021. (b)Technical and legal assistance (1)Authorization of appropriationsSection 107 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3666) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (2)GrantsSection 201(d) of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681(d)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
					108.Amendments to the Indian Civil Rights Act
 (a)Constitutional rightsSection 202(a)(10) of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1302(a)(10)) is amended by inserting for 180 days or more after punishable by imprisonment. (b)Rights of defendantsSection 204(d)(3) of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1304(d)(3)) is amended in the matter preceding subparagraph (A), by striking the right and inserting if a term of imprisonment of 180 days or more may be imposed, the right.
 109.Public defendersThe Indian Law Enforcement Reform Act is amended by inserting after section 13 (25 U.S.C. 2810) the following:
				
					13A.Tribal liaisons
						(a)Appointment
 (1)In generalThe Federal Public Defender for each district that includes Indian country shall appoint not less than 1 assistant Federal Public Defender to serve as a tribal liaison for the district.
 (2)Sense of CongressIt is the sense of Congress that in appointing tribal liaisons under paragraph (1), the Federal Public Defender should consult with tribal justice officials from each Indian tribe that would be affected by the appointment.
							(b)Duties
 (1)In generalThe duties of a tribal liaison shall include the following: (A)Developing working relationships and maintaining communication with tribal leaders and tribal community, including the interchange and understanding of cultural issues that may impact the effective assistance of counsel.
 (B)Providing technical assistance and training regarding criminal defense techniques and strategies, forensics, and reentry programs and strategies for responding to crimes occurring in Indian country.
 (2)Sense of CongressIt is the sense of Congress that— (A)in evaluating the performance of tribal liaisons, and as part of the staffing formulas for Federal Defenders, the Administrative Office of the United States Courts should take into consideration the multiple duties of tribal liaisons described in paragraph (1); and
 (B)the Director of the Administrative Office of the United States Courts and the Attorney General should work together to ensure that each district that includes Indian country has sufficient resources to provide adequate representation..
 110.Offenses in Indian country: trespass on Indian landSection 1165 of title 18, United States Code, is amended— (1)in the section heading, by striking Hunting, trapping, or fishing and inserting Criminal trespass;
 (2)by inserting (referred to in this section as tribal land) after for Indian use; (3)by striking Whoever, without lawful authority and inserting the following:
					
 (a)Hunting, trapping, or fishing on Indian landWhoever, without lawful authority; and (4)by adding at the end the following:
					
						(b)Violation of tribal exclusion order
 (1)Definition of exclusion orderIn this subsection, the term exclusion order means an order issued in a proceeding by a court of an Indian tribe that temporarily or permanently excludes a person from tribal land because of a conviction under the criminal laws of the tribal government—
 (A)for a violent crime (as defined under applicable tribal law); or
 (B)for the sale or distribution of controlled substances. (2)Violation describedIt shall be unlawful for any person to knowingly violate the terms of an exclusion order that was issued by a court of an Indian tribe in accordance with paragraph (4).
 (3)PenaltyAny person who violates paragraph (2) shall be fined up to $5,000 or imprisoned for up to 1 year, or both.
 (4)Requirements The violation described in paragraph (2) applies only to an exclusion order— (A)for which—
 (i)the respondent was served with, or had actual notice of, the underlying complaint; and (ii)the underlying complaint included—
 (I)a plain statement of facts that, if true, would provide the basis for the issuance of an exclusion order against the respondent;
 (II)the date, time, and place for a hearing on the complaint; and (III)a statement informing the respondent that if the respondent fails to appear at the hearing on the complaint, an order may issue, the violation of which may result in—
 (aa)criminal prosecution under Federal law; and (bb)the imposition of a fine or imprisonment, or both;
 (B)for which a hearing on the underlying complaint sufficient to protect the right of the respondent to due process was held on the record, at which the respondent was provided an opportunity to be heard and present testimony of witnesses and other evidence as to why the order should not issue;
 (C)that— (i)temporarily or permanently excludes the respondent from tribal land under the jurisdiction of the applicable Indian tribe; and
 (ii)includes a statement that a violation of the order may result in criminal prosecution under Federal law and the imposition of a fine or imprisonment, or both; and
 (D)with which the respondent was served or of which the respondent had actual notice.. 111.Resources for public safety in Indian communities; drug trafficking prevention (a)Shadow wolves (1)In generalThere is established within the Bureau of Immigration and Customs Enforcement of the Department of Homeland Security a division to be known as the Shadow Wolves Division.
 (2)DutiesThe Shadow Wolves Division shall— (A)carry out such duties as are assigned by the Director of the Bureau of Immigration and Customs Enforcement; and
 (B)in carrying out those duties, coordinate with the Bureau of Indian Affairs and other applicable Federal agencies and State and tribal governments..
 (b)Reauthorization of funding to combat illegal narcotics traffickingSection 4216 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2442) is amended by striking 2011 through 2015 each place it appears and inserting 2017 through 2021.
 (c)Maintenance of Certain Indian Reservation RoadsThe Commissioner of U.S. Customs and Border Protection may transfer funds to the Director of the Bureau of Indian Affairs to maintain or repair roads under the jurisdiction of the Director, on the condition that the Commissioner and the Director mutually agree that the primary user of the subject road is U.S. Customs and Border Protection.
				112.Substance abuse prevention tribal action plans
 (a)Inter-departmental memorandum of agreementSection 4205(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,; (2)in paragraph (2)(A), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,;
 (3)in paragraph (5), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,; and (4)in paragraph (7) by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,.
 (b)Reauthorization of tribal action plans fundsSection 4206(d)(2) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(d)(2)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (c)Grants for training, education, and prevention programsSection 4206(f)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(f)(3)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 113.Office of Justice Services spending reportSection 3(c)(16)(C) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)(16)(C)) is amended by inserting health care, behavioral health, and tele-health needs at tribal jails, after court facilities,.
			IIImproving justice for Indian youth
 201.Federal jurisdiction over Indian juvenilesSection 5032 of title 18, United States Code, is amended— (1)in the first undesignated paragraph—
 (A)in paragraph (1), by inserting or Indian tribe after court of a State; and (B)in paragraph (2), by inserting or Indian tribe after the State;
 (2)in the second undesignated paragraph— (A)in the first sentence, by inserting or Indian tribe after such State; and
 (B)by adding at the end the following: In this section, the term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).;
 (3)in the third undesignated paragraph, in the first sentence, by inserting or Indian tribe after State; and (4)in the fourth undesignated paragraph, in the first sentence—
 (A)by inserting or Indian tribal after State; and (B)by inserting , or of a representative of an Indian tribe of which the juvenile is a member, after counsel.
					202.Reauthorization of tribal youth programs
 (a)Summer youth programsSection 4212(a)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2432(a)(3)) is amended by striking 2011 through 2015 and inserting 2017 through 2021.
 (b)Emergency sheltersSection 4213(e) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433(e)) is amended, in paragraphs (1) and (2), by striking 2011 through 2015 each place it appears and inserting 2017 through 2021.
				203.Justice for Indian youth
 (a)PurposesSection 102 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
 (1)by striking State and local each place it appears and inserting State, tribal, and local; (2)in paragraph (2), by striking and at the end;
 (3)in paragraph (3)— (A)by striking information on effective programs and inserting information on effective and evidence-based programs and practices; and
 (B)by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
						
 (4)to support a continuum of evidence-based or promising programs (including delinquency prevention, intervention, mental health and substance abuse treatment, family services, and services for children exposed to violence) that are trauma-informed, reflect the science of adolescent development, and designed to meet the needs of at-risk youth and youth who come into contact with the justice system..
 (b)Concentration of Federal effortsSection 204(b) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5614(b)) is amended—
 (1)in paragraph (6), by striking section 223(a)(15) and inserting section 223(a)(14); and
 (2)by striking paragraph (7) and inserting the following:  (7)(A)not less frequently than biannually, consult with Indian tribes regarding—
 (i)the implementation of this Act; (ii)strengthening the government-to-government relationship between the Federal Government and Indian tribes;
 (iii)improving juvenile delinquency programs, services, and activities affecting Indian youth and Indian tribes;
 (iv)improving coordination among Federal departments and agencies to reduce juvenile offenses, delinquency, and recidivism;
 (v)the means by which traditional or cultural tribal programs may serve or be developed as promising or evidence-based programs; and
 (vi)any other matters relating to improving juvenile justice for Indian youth; and
 (B)not later than 1 year after the date of enactment of this subparagraph, issue a tribal consultation policy for the Office of Juvenile Justice and Delinquency Prevention to govern the consultation to be conducted under subparagraph (A)..
 (c)Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting the Director of the Indian Health Service, after the Secretary of Health and Human Services,; and (ii)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement, the Secretary of the Interior, the Assistant Secretary for Indian Affairs; and
 (B)in paragraph (2), by striking United States and inserting Federal Government; and (2)in subsection (c)—
 (A)in paragraph (1)— (i)in the first sentence, by inserting , tribal, after State; and
 (ii)in the second sentence, by inserting tribal, before and local; and (B)in paragraph (2)(B), by inserting the Chairperson and Vice Chairperson of the Committee on Indian Affairs of the Senate, before and the Chairman.
 (d)Annual reportSection 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is amended—
 (1)in the matter preceding paragraph (1), by striking a fiscal year and inserting each fiscal year; (2)in paragraph (1)—
 (A)in subparagraph (A), by inserting before the semicolon at the end the following: , and whether the offense occurred in Indian country (as defined in section 1151 of title18, United States Code); and
 (B)in subparagraph (B), by striking and gender of the juveniles and inserting , gender, and ethnicity (as defined by the Bureau of the Census) of the juveniles, and, for any Indian juvenile, the tribal membership or affiliation of the Indian juvenile; and
 (3)by adding at the end the following:  (5)A description of—
 (A)the amount of funding provided to Indian tribes under this Act, or for a juvenile delinquency or prevention program under the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) or the amendments made by that Act, including direct Federal grants and funding provided to Indian tribes through a State or unit of local government; and
 (B)recommendations of the Council for improving resource and service delivery to Indian tribal communities..
 (e)State plansSection 223(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is amended—
 (1)in paragraph (3)(A)(ii)— (A)in subclause (VII), by striking and at the end;
 (B)in subclause (VIII), by adding and at the end; and (C)by adding at the end the following:
							
 (IX)for States in which 1 or more Indian tribes are located, at least 1 Indian tribal representative with knowledge of services or issues relating to law enforcement, juvenile justice, behavioral health, youth, and social services in Indian tribal communities, as nominated by the applicable Indian tribes;;
 (2)by striking paragraph (4) and inserting the following:  (4)subject to the condition that nothing in the plan requirements, or any regulations promulgated to carry out those requirements, shall prohibit or impede the State from making grants to, or entering into contracts with, local private agencies or the advisory group, provide for—
 (A)active consultation with, and participation of, units of local government or combinations of those units in the development of a State plan that adequately takes into account the needs and requests of units of local government; and
 (B)(i)notice to an Indian tribe in any case in which a juvenile member of that Indian tribe comes in contact with the juvenile justice system of the State or other unit of local government; and
 (ii)intervention by, the provision of services by, or coordination with, such an Indian tribe for any Indian juvenile member of that Indian tribe in the juvenile justice system of the State or other unit of local government;;
 (3)in paragraph (5)(C), by striking the comma at the end and inserting a semicolon; (4)in paragraph (7)(A), by striking performs law enforcement functions and inserting has jurisdiction, or in Indian country (as defined in section 1151 of title 18, United States Code);
 (5)in paragraph (8)— (A)by striking existing and inserting evidence-based and promising; and
 (B)by inserting Indian tribes, before public; (6)in paragraph (9)—
 (A)in subparagraph (G), by inserting tribal, after State, each place it appears; (B)in subparagraph (L)(ii), by striking by the provision;
 (C)in subparagraph (R), by striking and at the end; (D)in subparagraph (S), by striking the period at the end and inserting ; and; and
 (E)by adding at the end the following:  (T)tribal cultural or traditional programs designed to reduce delinquency among Indian youth;;
 (7)in paragraph (20), by inserting tribal, after State, each place it appears; and (8)in paragraph (21)(B), by inserting , tribal, after State.
 (f)Authority to make grantsSection 241(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a)) is amended—
 (1)in paragraph (4), by inserting tribal, after State, each place it appears; (2)in paragraph (22), by striking between State educational agencies and local educational agencies and inserting among State educational agencies, local educational agencies, and Bureau-funded schools (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021));
 (3)in paragraph (24), by striking and at the end; (4)by redesignating paragraph (25) as paragraph (26); and
 (5)by inserting after paragraph (24) the following:  (25)tribal cultural or traditional programs designed to reduce delinquency among Indian youth; and.
 (g)Eligibility of entitiesSection 245(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5655(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting , an Indian tribe, or a tribal organization after local government; and (2)in paragraph (1), by striking (25) and inserting (26).
 (h)Research and evaluation; statistical analyses; information disseminationSection 251 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(B)—
 (i)in clause (ix), by striking the State and inserting a State or tribal; and (ii)in clause (x)(I), by striking the States each place it appears and inserting States or Indian tribes; and
 (B)in paragraph (4)— (i)in the matter preceding subparagraph (A), in the first sentence—
 (I)by striking the State child and inserting a State or tribal child; and (II)by striking the State. and inserting a State or Indian tribe.; and
 (ii)in subparagraph (D), by striking State and inserting States and Indian tribes; and (2)in subsection (e)(2), by inserting , tribal, after State.
 (i)Administrative authoritySection 299A(d) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(d)) is amended by inserting , Indian tribes, after States.
 (j)Grants for delinquency prevention programsSection 504 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5783) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking tribe and inserting tribes; and (2)in subsection (d)(4), by striking 2011 through 2015 and inserting 2017 through 2021.
					204.GAO report on justice for Indian juveniles
 (a)In generalThe Comptroller General of the United States shall conduct a study and make findings and recommendations with respect to—
 (1)the extent of Indian youth involvement in juvenile justice systems, including— (A)the number of Indian youth in Federal, State, or tribal custody;
 (B)the nature of supervision or detention for offenses committed by Indian youth under the age of 18; and
 (C)(i)an assessment of the type of offenses with which Indian youth are charged; and
 (ii)the number of those charges that are substance abuse-related; (2)(A)the facilities in which Indian youth offenders are confined; and
 (B)a description of the oversight or supervision provided by the applicable governmental authority;
 (3)the effectiveness of Federal, State, tribal, and local efforts to prevent and treat juvenile delinquency among Indian youth, including—
 (A)the extent of intergovernmental cooperation; and
 (B)available mental health and substance abuse assessments and services;
 (4)(A)existing programs, including traditional or cultural youth programs, administered by Indian tribes; and
 (B)recommendations for how those programs may qualify, or be developed to qualify, as promising or evidence-based programs;
 (5)the barriers faced by Indian tribes in providing adequate services to delinquent youth or youth at risk of becoming delinquent; and
 (6)improving the effectiveness of prevention and treatment services for Indian youth. (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to Congress a report describing the results of the study, findings, and recommendations under subsection (a).December 9, 2016Reported with an amendment